U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52938 AFH HOLDING VI, INC. (Name of registrant in its charter) Delaware 26-1365436 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 9595 Wilshire Blvd. Suite 700 Beverly Hills, CA 90212 (Address of principal executive offices) Issuer’s telephone number: (310)492-9898 N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesx No State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 15, 2010: 5,000,000 shares of common stock. AFH HOLDING VI, Inc. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 1 Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 F-1 Statements of Changes in Stockholder’s Deficit for the Period from Date of Inception (April 16, 2007) through September 30, 2010 (Unaudited) F-2 Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 and for the Cumulative Period from April 16, 2007 (Inception) to September 30, 2010 (Unaudited) F-3 Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 and for the Cumulative Period from April 16, 2007 (Inception) to September 30, 2010 (Unaudited) F-4 Notes to Financial Statements F-5 - F-7 Item 2. Management’s Discussion and Analysis or Plan of Operation 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 3 Item 4. Controls and Procedures 3 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Item 5. Other Information 4 Item 6. Exhibits 4 Signatures 5 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements AFH HOLDING VI, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA FINANCIAL REPORTS AT SEPTEMBER 30, 2010 1 Index AFH HOLDING VI, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA TABLE OF CONTENTS Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 F-1 Statement of Changes in Stockholder’s Deficit for the Period from Date of Inception (April 16, 2007) through September 30, 2010 (Unaudited) F-2 Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 and for the Period from Date of Inception (April 16, 2007) through September 30, 2010 (Unaudited) F-3 Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 and for the Period from Date of Inception (April 16, 2007) through September 30, 2010 (Unaudited) F-4 Notes to Financial Statements F-5 - F-7 Index AFH HOLDING VI, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS $
